number release date id office uilc cca_2011051217270926 ------------- from -------------------- sent thursday date pm to ------------------------ cc subject a different question first i am assuming your taxpayer is not abroad second i do not concur that the taxpayer's attempted election comes under the automatic 6-mos extension provision sec_301_9100-2 the taxpayer did not file its return or request the election within months of the due_date of the return if you don't take into account extensions the taxpayer would have to qualify for relief under which is not that easy to do i do agree that the election to use installments under sec_6166 is the type of election that could be extended under the general provisions of though ------
